--------------------------------------------------------------------------------

 
Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of May 12,
2006, by and among NutraCea, a California corporation (the “Company”), and the
purchasers identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:
 
ARTICLE I
DEFINITIONS
 
1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Certificate of Determination (as defined
herein), and (b) the following terms have the meanings indicated in this Section
1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(l).
 
“Actual Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and shares of Preferred Stock,
ignoring any conversion or exercise limits set forth therein, and assuming that
any previously unconverted shares of Preferred Stock are held until the fourth
anniversary of the date of determination and all dividends are paid in shares of
Common Stock until such fourth anniversary.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
1

--------------------------------------------------------------------------------


 
“Certificate of Determination” means the Certificate of Determination to be
filed prior to the Closing by the Company with the Secretary of State of
California, in the form of Exhibit A attached hereto.


“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, no par value per share,
and any securities into which such common stock shall hereinafter have been
reclassified into.
 
“Company Counsel” means Weintraub Genshlea Chediak Law Corporation.
 
“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Determination.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
guaranty, letter of credit or other obligation, contractual or otherwise (the
“primary obligation”) of another Person other than an Affiliate of such Person
(the “primary obligor”), whether or not contingent, (a) to purchase, repurchase
or otherwise acquire such primary obligations or any property constituting
direct or indirect security therefor, (b) to advance or provide funds (i) for
the payment or discharge of any such primary obligation, or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet item, level of income or
financial condition of the primary obligor, (c) to purchase property, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss or failure or inability to perform in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1 hereof.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(i).
 
2

--------------------------------------------------------------------------------


 
“Indebtedness” means, as to any Person, (a) all obligations of such Person for
borrowed money (including, without limitation, reimbursement and all other
obligations with respect to surety bonds, letters of credit and bankers’
acceptances, whether or not matured), (b) all obligations of such Person to pay
the deferred purchase price of property or services, except trade accounts
payable and accrued commercial or trade liabilities arising in the ordinary
course of business (provided that to the extent that such accounts payable and
liabilities are overdue, the interest and penalties incurred as a result of such
overdue amounts shall be considered Indebtedness), (c) all interest rate and
currency swaps, caps, collars and similar agreements or hedging devices under
which payments are obligated to be made by such Person, whether periodically or
upon the happening of a contingency, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person under
leases which have been or should be, in accordance with GAAP, recorded as
capital leases, (f) all indebtedness secured by any Lien (other than Liens in
favor of lessors under leases other than leases included in clause (e)) on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person, and (g) any Contingent Obligation of
such Person.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” means any of (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business, or
condition (financial or other) of the Company and the Subsidiaries, taken as a
whole, or (iii) a material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under any Transaction
Document. Changes in the market price of the Company’s common stock shall not,
in and of itself, constitute a Material Adverse Effect.
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(o).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Stock” means the up to 25,000 shares of the Company’s Series C
Convertible Preferred Stock issued hereunder having the rights, preferences and
privileges set forth in the Certificate of Determination.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.
 
3

--------------------------------------------------------------------------------


 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(i).
 
“Securities” means the Preferred Stock, the Warrants and the Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Stated Value” means $1,000 per share of Preferred Stock.
 
“Subscription Amount” shall mean, as to each Purchaser, the amount to be paid
for the Preferred Stock purchased hereunder as specified below such Purchaser's
name on the signature page of this Agreement and next to the heading
“Subscription Amount”, in United States Dollars and in immediately available
funds.
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a).
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the
Over-The-Counter Bulletin Board, the Nasdaq SmallCap Market, the American Stock
Exchange, the New York Stock Exchange or the Nasdaq National Market.
 
“Transaction Documents” means this Agreement, the Certificate of Determination,
the Warrants, the Registration Rights Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
4

--------------------------------------------------------------------------------


 
“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Preferred Stock, upon exercise of the Warrants and issued and issuable in
lieu of the cash payment of dividends on the Preferred Stock.
 
“Warrants” means collectively the Common Stock purchase warrants, in the form of
Exhibit C delivered to the Purchasers at the Closing in accordance with Section
2.2(a) hereof, which Warrants shall be exercisable immediately and have a term
of exercise equal to five years.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II
PURCHASE AND SALE
 
2.1     Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and each Purchaser
agrees to purchase in the aggregate, severally and not jointly, up to
$25,000,000 of shares of Preferred Stock with an aggregated Stated Value equal
to such Purchaser’s Subscription Amount and Warrants as determined pursuant to
Section 2.2(a)(viii). The aggregate number of shares of Preferred Stock sold
hereunder shall be up to 25,000. Each Purchaser shall deliver to the Company via
wire transfer or a certified check immediately available funds equal to their
Subscription Amount and the Company shall deliver to each Purchaser their
respective shares of Preferred Stock and Warrants as determined pursuant to
Section 2.2(a) and the other items set forth in Section 2.2 issuable at the
Closing. Upon satisfaction of the conditions set forth in Section 2.2, the
Closing shall occur at the offices of Company Counsel, or such other location as
the parties shall mutually agree.
 

2.2   
Deliveries.

 

a)  
On the Closing Date, the Company shall deliver or cause to be delivered to each
Purchaser the following:

 

(i)    
a certificate evidencing a number of shares of Preferred Stock equal to such
Purchaser’s Subscription Amount divided by the Stated Value, registered in the
name of such Purchaser;

 

(ii)   
the Registration Rights Agreement duly executed by the Company;

 

(iii)  
a legal opinion of Company Counsel, in the form of Exhibit D attached hereto;

 

 
(iv)
a certificate evidencing the incorporation and good standing of the Company and
each Subsidiary in such entity’s state or other jurisdiction of incorporation or
organization issued by the Secretary of State (or other applicable authority) of
such state or jurisdiction of incorporation or organization as of a date within
ten (10) days of the Closing Date;

 
5

--------------------------------------------------------------------------------


 

 
(v)
a secretary’s certificate, dated as of the Closing Date, certifying as to (A)
the Resolutions, (B) the Articles of Incorporation of the Corporation, certified
as of a date within ten (10) days of the Closing Date, and (C) the Bylaws, each
as in effect as of the Closing Date, (D) the organizational documents of each
subsidiary, certified as of a date within ten (10) days of the Closing Date by
the applicable governmental authority of the applicable jurisdiction, and (E)
the by laws, limited partnership agreement or limited liability company
agreement of each Subsidiary, as the case may be; such other documents relating
to the transactions contemplated by this Agreement as such Purchaser or its
counsel may reasonably request; and

 

 
(vi)
a Warrant registered in the name of such Purchaser to purchase up to a number of
shares of Common Stock equal to 50% of such Purchaser’s Subscription Amount
divided by $0.85, with a per share exercise price equal to $1.35.

 

 
(vii)
such other documents relating to the transactions contemplated by this Agreement
as such Purchaser or its counsel may reasonably request.

 



b)  
On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company (or Company Counsel acting on behalf of the Company)
the following:

 

(i)    
such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company; and

 

(ii)   
the Registration Rights Agreement duly executed by such Purchaser.

 

2.3   
Closing Conditions.

 

a)  
The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i)    
the accuracy in all material respects when made and on the Closing Date of the
representations and warranties of the Purchasers contained herein;

 

(ii)   
the aggregate value of Preferred Shares to be sold hereunder shall be no less
than $10,000,000;

 
6

--------------------------------------------------------------------------------


 

(iii)  
the Purchasers shall have performed in all material respects with all
obligations, covenants and agreements of the Purchasers required to be performed
by them at or prior to the Closing Date; and

 

(iv)  
the delivery by the Purchasers of the items set forth in Section 2.2(b) of this
Agreement.

 

b)  
The respective obligations of the Purchasers hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)    
the accuracy in all material respects on the Closing Date of the representations
and warranties of the Company contained herein;

 

(ii)   
the Company shall have performed in all material respects with all obligations,
covenants and agreements of the Company required to be performed by it at or
prior to the Closing Date;

 

(iii)  
the delivery by the Company of the items set forth in Section 2.2(a) of this
Agreement;

 

(iv)  
from the date hereof to the Closing Date, trading in the Common Stock shall not
have been suspended by the Commission or the Trading Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing); and

 

 
(v)
the aggregate value of Preferred Shares to be sold hereunder shall be no less
than $10,000,000.

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1   Representations and Warranties of the Company. Except as set forth in the
disclosure schedules separately delivered to the Purchasers concurrently
herewith (the “Disclosure Schedules”), the Company hereby makes the
representations and warranties set forth below to each Purchaser.
 
(a)  Subsidiaries. All of the direct and indirect subsidiaries of the Company
are set forth on Schedule 3.1(a). Except as set forth on Schedule 3.1(a), the
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. If the Company has no subsidiaries, then
references in the Transaction Documents to the Subsidiaries will be disregarded.
 
7

--------------------------------------------------------------------------------


 
(b)  Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect, and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith other than
in connection with the Required Approvals. Each Transaction Document has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 
(d)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any material Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to receipt of the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as have not had and could not
reasonably be expected to result in a Material Adverse Effect, individually or
in the aggregate.
 
8

--------------------------------------------------------------------------------


 
(e)  Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Section 4.6, (ii) filing with the Commission of
a Current Report on Form 8-K disclosing the transaction contemplated hereby as
required by the Exchange Act, (iii) the filing with the Commission of the
Registration Statement, (iv) the notice and/or application(s) to each applicable
Trading Market for the issuance and sale of the Preferred Stock and Warrants and
the listing of the Underlying Shares for trading thereon in the time and manner
required thereby, (v) the filing of Form D with the Commission and such filings
as are required to be made under applicable state securities laws and (vi) the
approvals set forth on Schedule 3.1(e) (collectively, the “Required Approvals”).
 
(f)  Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens other than those created by the Purchasers and restrictions on
transfer provided for in the Transaction Documents. The Underlying Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens other
than those created by the Purchasers and restrictions on transfer provided for
in the Transaction Documents. The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Underlying
Shares at least equal to the Actual Minimum on the date hereof. The Company has
not, and to the knowledge of the Company, no Affiliate of the Company has sold,
offered for sale or solicited offers to buy or otherwise negotiated in respect
of any security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the Purchasers, or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market.
 
(g)  Capitalization. The capitalization of the Company is as described in the
SEC Reports. Except as specified in the SEC Reports, no Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents which
shall not have been waived prior to Closing. Except as disclosed in the
Company’s filings with the Commission, issued pursuant to the Company’s stock
incentive plan or as a result of the purchase and sale of the Securities, there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities, except as set forth on Schedule 3.1(g). No further
approval or authorization of any stockholder, the Board of Directors of the
Company or others is required for the issuance and sale of (i) the shares of
Preferred Stock pursuant to this Agreement or (ii) the Underlying Shares upon
exercise or conversion of the Preferred Stock or Warrants. Except as described
in the reports publicly filed with the Commission, the Company does not have
outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.
 
9

--------------------------------------------------------------------------------


 
(h)  Indebtedness. Except as set forth in the SEC Reports or on Schedule 3.1(h),
the Company has not incurred or guaranteed, suffered to exist or is otherwise
liable for any Indebtedness.
 
(i)  SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto, being collectively referred to herein as the “SEC Reports”) on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
10

--------------------------------------------------------------------------------


 
(j)  No Undisclosed Events, Liabilities or Developments. Except for the issuance
of the Preferred Stock and Underlying Shares contemplated by this Agreement or
as set forth on Schedule 3(j), no event, liability or development has occurred
or exists with respect to the Company or its Subsidiaries or their respective
business, properties, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed one (1) Trading Day
prior to the date that this representation is made.
 
(k)  Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company's financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting or the identity of its auditors, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plan or restricted stock plan or as
otherwise described on Schedule 3(k). The Company does not have pending before
the Commission any request for confidential treatment of information.
 
(l)  Litigation. Except as set forth in SEC Reports, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened in writing against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor, to the Company’s
knowledge, any director or officer thereof (in his or her capacity as such), is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending, any investigation by the Commission involving the Company or any
current or former director or officer of the Company (in his or her capacity as
such). The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
11

--------------------------------------------------------------------------------


 
(m)  Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(n)  Compliance. Except as set forth in the SEC Reports, neither the Company nor
any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any material indenture, loan or credit agreement
or any other material agreement or instrument to which it is a party or by which
it or any of its material properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except as has not had and could
not reasonably be expected to have a Material Adverse Effect, individually or in
the aggregate.
 
(o)  Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits has not had and could not reasonably be expected to
result in a Material Adverse Effect, individually or in the aggregate (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation, modification or material violation of
any Material Permit.
 
(p)  Title to Assets. Except as set forth on Schedule 3.1(p), the Company and
the Subsidiaries have good and marketable title in fee simple to all real
property owned by them that is material to the business of the Company and the
Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in compliance.
 
12

--------------------------------------------------------------------------------


 
(q)  Intellectual Property Rights. Other than as set forth in the SEC Reports,
the Company and the Subsidiaries have, or have rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventory, copyrights, licenses and other similar
intellectual property rights that are necessary for use in connection with their
respective businesses and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). Except as set
forth in the SEC Reports, neither the Company nor any Subsidiary has received a
written notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. Except as set
forth in the SEC Reports, to the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing material infringement
by another Person of any of the Intellectual Property Rights. The Company and
its Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties.
 
(r)  Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. To the best of Company’s knowledge, such insurance
contracts and policies are accurate and complete. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
 
(s)  Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $60,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company and restricted stock
agreements under any restricted stock plan of the Company.
 
13

--------------------------------------------------------------------------------


 
(t)  Sarbanes-Oxley; Internal Accounting Controls. Except as set forth in the
SEC Reports, the Company is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing Date.
The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient in the judgment of the Company’s management to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management's general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(u)  Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, except as set forth on Schedule
3.1(s). The Purchasers shall have no personal obligation with respect to any
fees or with respect to any claims (other than such fees or commissions owed by
a Purchaser pursuant to agreements entered into by such Purchaser, which fees or
commissions shall be the sole responsibility of such Purchaser) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement due to
an arrangement or agreement made by the Company.
 
(v)  Private Placement. Assuming the accuracy of the Purchasers representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
 
(w)  Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the shares of Preferred Stock, will not
be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act.
 
(x)  Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 15(d) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
14

--------------------------------------------------------------------------------


 
(y)  Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company's Articles of Incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation the Company's issuance of the Securities and the
Purchasers’ ownership of the Securities.
 
(z)  Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Purchasers or their agents or
counsel with any information that the Company believes constitutes material,
nonpublic information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information. The Company understands
and confirms that the Purchasers will rely on the foregoing representations and
covenants in effecting transactions in securities of the Company. All written
materials provided to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, furnished by or on behalf of the Company with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that no Purchaser
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.
 
(aa)  Tax Status. Except for matters that have not and could not reasonably be
expected to result in a Material Adverse Effect, individually or in the
aggregate, the Company and each Subsidiary has filed all necessary federal,
state and foreign income and franchise tax returns and has paid or accrued all
taxes shown as due thereon, and the Company has no knowledge of a tax deficiency
which has been asserted or threatened in writing against the Company or any
Subsidiary.
 
(bb)  Foreign Corrupt Practices. Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended
 
15

--------------------------------------------------------------------------------


 
(cc)  No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the accountants and lawyers formerly or presently employed by the
Company and the Company is current with respect to any fees owed to its
accountants and lawyers.
 
(dd)  Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm's length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Securities. The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.
 
(ee)  Treatment of Proceeds. The Company intends to account for the gross
proceeds raised from the transactions which is a subject of this Agreement as
equity in its financial statements filed with the Commission so long as such
treatment complies with with GAAP.
 

3.2   
Representations and Warranties of the Purchasers.

 
Each Purchaser hereby, for itself and for no other Purchaser, represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows:
 
(a)  Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into each Transaction Document to which it is a party and to consummate
the transactions contemplated by the Transaction Documents and otherwise to
carry out its obligations thereunder. The execution and delivery and performance
by Purchaser of each of the Transaction Documents to which Purchaser is a party
and the consummation of the transactions contemplated by the Transaction
Documents have been duly authorized by all necessary corporate or similar action
on the part of such Purchaser and no further action is required by the Purchaser
in connection therewith. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
16

--------------------------------------------------------------------------------


 
(b)  Purchaser Representation. Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof, has no present intention of
distributing any of such Securities and has no arrangement or understanding with
any other persons regarding the distribution of such Securities (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws). Such Purchaser is acquiring
the Securities hereunder in the ordinary course of its business. Such Purchaser
does not have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.
 
(c)  Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises any
Warrants, it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.
 
(d)  Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
(e)  General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f)  Short Sales. Each Purchaser represents that from April 1, 2006 through 9:00
a.m. ET on the Trading Day immediately following the date of execution of this
Agreement, neither it nor any Person over which the Purchaser has direct
control, have made any purchases or sales of, or granted any option for the
purchase of or entered into any hedging or similar transaction with the same
economic effect as a net short sale, of the Common Stock.
 
The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 
17

--------------------------------------------------------------------------------


 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1   Transfer Restrictions.
 
(a)      The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or pursuant to Rule 144(k)
under the Securities Act, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer other than a transfer (i) made
pursuant to an effective registration statement, (ii) made in accordance with
Rule 144 or (iii) in which the Company receives an opinion of counsel,
reasonably satisfactory to the Company, that following such disposition, such
transferred shares are freely tradable and not subject to transfer restrictions
under federal and applicable state securities laws, any transferee shall in
writing, (A) agree to be bound by the terms of Sections 4.1(a) and (b) hereof,
(B) make the representations set forth in Section 3.2 hereof, and, (C) if any
rights under the Registration Rights Agreement are assigned to the transferee of
the shares, (i) furnish the Company with a fully executed Selling Holder
Questionnaire (as defined in the Registration Rights Agreement), and (ii) agree
to be bound by Section 7 of the Registration Rights Agreement.
 
(b)      The Purchasers agree to the imprinting, so long as is required by this
Section, of a legend on any of the Securities in the following form:
 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE OR CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, PURSUANT TO
RULE 144(K) UNDER THE SECURITIES ACT OR PURSUANT TO ANOTHER AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.
 
18

--------------------------------------------------------------------------------


 
(c)      Upon the earlier of (i) registration for resale pursuant to the
Registration Rights Agreement or (ii) Rule 144(k) becoming available the Company
shall (A) deliver to the transfer agent for the Common Stock (the “Transfer
Agent”) irrevocable instructions that the Transfer Agent shall reissue a
certificate representing shares of Common Stock without legends upon receipt by
such Transfer Agent of the legended certificates for such shares, together with
either (1) a customary representation by the Purchaser that Rule 144(k) applies
to the shares of Common Stock represented thereby or (2) a statement by the
Purchaser that such Purchaser (i) has sold the shares of Common Stock
represented thereby pursuant to the Registration Statement and in accordance
with the Plan of Distribution contained in the Registration Statement and (ii)
is a named Selling Security Holder in the Registration Statement, and (B) cause
its counsel to deliver to the Transfer Agent one or more blanket opinions to the
effect that the removal of such legends in such circumstances may be effected
under the Securities Act. From and after the earlier of such dates, upon a
Purchaser’s written request, the Company shall promptly cause certificates
evidencing the Purchaser’s Securities to be replaced with certificates which do
not bear such restrictive legends, and Underlying Shares subsequently issued
upon due conversion of the Preferred Stock or upon the exercise of the Warrants
shall not bear such restrictive legends provided the provisions of either clause
(i) or clause (ii) above, as applicable, are satisfied with respect to such
Underlying Shares. If Purchaser shall make a sale or transfer of Securities that
does not violate Section 7(c) of the Registration Rights Agreement either (x)
pursuant to Rule 144(k) or (y) pursuant to a registration statement and in each
case shall have provided written notice of such transaction to the Company and
delivered to the Transfer Agent (or, in the case of the Preferred Stock or the
Warrants, the Company) the certificate representing the Security which is the
subject of such sale or transfer, together with the other documents referred to
in this Section 4.1(c), (the date of such sale or transfer and delivery being
the “Security Delivery Date”) and (1) the Company shall fail to deliver or cause
to be delivered to such Purchaser a certificate representing such Security that
is free from all restrictive or other legends by the fifth Trading Day following
the Security Delivery Date (other than to comply with Sections 4.13(a) and (b)
below) and (2) following such fifth Trading Day after the Security Delivery Date
and prior to the time such Security is received free from restrictive legends,
the Purchaser, or any third party on behalf of such Purchaser or for the
Purchaser’s account, purchases (in an open market transaction or otherwise)
securities to deliver in satisfaction of a sale by the Purchaser of such
Security (a “Buy-In”), then the Company shall pay in cash to the Purchaser (for
costs incurred either directly by such Purchaser or on behalf of a third party)
the amount by which the total purchase price paid for the security as a result
of the Buy-In (including brokerage commissions, if any) exceeds the proceeds
received by such Purchaser as a result of the sale to which such Buy-In relates.
The Purchaser shall provide the Company written notice indicating the amounts
payable to the Purchaser in respect of the Buy-In.


4.2   Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including without limitation its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.
 
19

--------------------------------------------------------------------------------


 
4.3   Furnishing of Information. For a period ending upon the earlier to occur
of (i) the date in which no Purchaser owns the Securities and (ii) two (2) years
following the Closing Date, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, all to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144.
 
4.4   Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.
 
4.5   Conversion and Exercise Procedures. Subject to Sections 7(c) and (d) of
the Certificate of Determination, the form of Notice of Exercise included in the
Warrants and the Notice of Conversion included in the Certificate of
Determination set forth the totality of the procedures required of the
Purchasers in order to exercise the Warrants or convert the Preferred Stock. No
additional legal opinion or other information or instructions shall be required
of the Purchasers to convert their Preferred Stock or exercise their Warrants.
The Company shall honor exercises of the Warrants and conversions of the
Preferred Stock and shall deliver Underlying Shares in accordance with the
terms, conditions and time periods set forth in the Transaction Documents.
 
4.6   Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m.
Eastern time on the fourth Trading Day following the date hereof, file a Current
Report on Form 8-K, reasonably acceptable to counsel to the Purchasers
disclosing the material terms of the transactions contemplated hereby, and shall
attach this Agreement, the Registration Rights Agreement and the Certificate of
Determination thereto. The Company shall not publicly disclose the name of any
Purchaser other than the Placement Agent, if applicable, when issuing any press
releases, without the prior written consent of such Purchaser, except to the
extent such disclosure is required by law or Trading Market regulations. If the
Company fails to file the Form 8-K as required in this Section, in addition to
any other remedy provided herein or in the Transaction Documents, a Purchaser
shall have the right to make, public disclosure in the form of a press release,
public advertisement or otherwise, of such material nonpublic information
without the prior approval by the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees or agents, provided that such
Purchaser gives the Company at least two (2) Business Days’ notice of its
intention to make such public disclosure and provides such intended disclosure
to the Company. No Purchaser shall have any liability to the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees,
shareholders or agents for any such disclosure so long as the nonpublic
information disclosed by such Purchaser is accurate and not misleading.
 
20

--------------------------------------------------------------------------------


 
4.7   Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Purchaser promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to the Purchasers at the Closing and issuance to the
Purchasers on the Delivery Date pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of any such action to a Purchaser upon request on or prior to
the Closing Dates. The Company shall make all filings and reports relating to
the offer and sale of the Securities required under applicable securities or
“Blue Sky” laws of the states of the United States following the Closing Dates.
 
4.8   Non-Public Information. The Company covenants and agrees that it and its
employees, officers and directors will not, and it will not authorize any other
Person acting on its behalf to provide any Purchaser or its agents or counsel
with any information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
representations in effecting transactions in securities of the Company.
 
4.9   Use of Proceeds. Except for payment of (i) attorney’s fees, (ii) fees
incurred in connection with the transactions contemplated by this Agreement and
(iii) amounts for the construction of new facilities, capital improvements and
acquisitions, the Company shall use the net proceeds from the sale of the
Securities hereunder for working capital purposes.
 
4.10         Indemnification of Purchasers. Subject to the provisions of this
Section 4.10, the Company will indemnify and hold the Purchasers and their
directors, officers, shareholders, partners, employees and agents and any
controlling person of any of such persons (each, a “Purchaser Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to any breach of any of the representations and warranties, or
material breach of any of the covenants or agreements, made by the Company in
this Agreement or in the other Transaction Documents. If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing. Any Purchaser Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) the named parties to any such Proceeding (including
any impleaded parties) include both such Purchaser Party and the Company, and
such Purchaser Party shall reasonably believe that a material conflict of
interest is likely to exist if the same counsel were to represent such Purchaser
Party and the Company (in which case, if such Purchaser Party notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, the reasonable fees and expenses of one separate counsel shall be
at the expense of the Company). The Company shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. The Company will not be liable to
any Purchaser Party under this Agreement (i) for any settlement by a Purchaser
Party effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (ii) to the extent, but only to the extent
that a loss, claim, damage or liability is primarily attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by the Purchasers in this Agreement or in the other Transaction
Documents. The Company shall not, without the prior written consent of the
Purchaser Party (which consent shall not be unreasonably withheld or delayed),
effect any settlement of any pending proceeding in respect of which any
Purchaser Party is a party, unless such settlement provides for only the payment
of money or the issuance of securities by the Company and includes an
unconditional release of such Purchaser Party from all liability on claims that
are the subject matter of such proceeding.
 
21

--------------------------------------------------------------------------------


 
4.11   Reservation and Listing of Securities.
 
(a)      The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.
 
(b)      The Company shall, if applicable: (i) in the time and manner required
by the Trading Market, prepare and file with such Trading Market an additional
shares listing application (if required by such Trading Market) covering a
number of shares of Common Stock at least equal to the Actual Minimum on the
date of such application, (ii) take all steps necessary to cause such shares of
Common Stock to be approved for listing on the Trading Market as soon as
possible thereafter, and (iii) maintain the listing of such Common Stock on any
date at least equal to the Actual Minimum on such date on such Trading Market or
another Trading Market.
 
4.12   Equal Treatment of Purchasers. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration is also
offered to all of the parties to the Transaction Documents. For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended to
treat for the Company the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.
 
22

--------------------------------------------------------------------------------


 
4.13   Beneficial Ownership Limitation.
 
(a)      4.99% Limitation. The Company shall not effect any conversion of the
Preferred Stock, and the Purchaser shall not have the right to convert any
portion of the Preferred Stock to the extent that after giving effect to such
conversion, the Purchaser (together with the Purchaser’s affiliates), as set
forth on the applicable Notice of Conversion (as defined in the Certificate of
Determination), would beneficially own in excess of 4.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to such
conversion. For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Purchaser and its affiliates shall
include the number of shares of Common Stock issuable upon conversion of the
Preferred Stock with respect to which the determination of such sentence is
being made, but shall exclude the number of shares of Common Stock which would
be issuable upon (i) conversion of the remaining, nonconverted Stated Value of
Preferred Stock beneficially owned by the Purchaser or any of its affiliates and
(ii) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
Purchaser or any of its affiliates. Except as set forth in the preceding
sentence, for purposes of this Section 4.13(a), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act. To the extent
that the limitation contained in this Section 4.13(a) applies, the determination
of whether the Preferred Stock is convertible (in relation to other securities
owned by the Purchaser together with any affiliates) and of which shares of
Preferred Stock is convertible shall be in the sole discretion of such
Purchaser, and the submission of a Notice of Conversion shall be deemed to be
such Purchaser’s determination of whether the shares of Preferred Stock may be
converted (in relation to other securities owned by such Purchaser) and which
shares of the Preferred Stock is convertible, in each case subject to such
aggregate percentage limitations. To ensure compliance with this restriction,
the Purchaser will be deemed to represent to the Company each time it delivers a
Notice of Conversion that such Notice of Conversion has not violated the
restrictions set forth in this paragraph and the Company shall have no
obligation to verify or confirm the accuracy of such determination. For purposes
of this Section 4.13(a), in determining the number of outstanding shares of
Common Stock, the Purchaser may rely on the number of outstanding shares of
Common Stock as reflected in the most recent of the following: (X) the Company’s
most recent Form 10-QSB or Form 10-KSB, as the case may be, (Y) a more recent
public announcement by the Company or (Z) any other notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of the Purchaser, the Company
shall within two Trading Days confirm orally and in writing to the Purchaser the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including the Preferred
Stock, by the Purchaser or its affiliates since the date as of which such number
of outstanding shares of Common Stock was reported. The provisions of this
Section 4.13(a) may be waived by the Purchaser upon, at the election of the
Purchaser, not less than 61 days’ prior notice to the Company, and the
provisions of this Section 4.13(a) shall continue to apply until such 61st day
(or such later date, as determined by the Purchaser, as may be specified in such
notice of waiver).
 
23

--------------------------------------------------------------------------------


 
(b)      9.99% Limitation. The Company shall not effect any conversion of the
Preferred Stock, and the Purchaser shall not have the right to convert any
portion of the Preferred Stock to the extent that after giving effect to such
conversion, the Purchaser (together with the Purchaser’s affiliates), as set
forth on the applicable Notice of Conversion (as defined in the Certificate of
Determination), would beneficially own in excess of 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to such
conversion. For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Purchaser and its affiliates shall
include the number of shares of Common Stock issuable upon conversion of the
Preferred Stock with respect to which the determination of such sentence is
being made, but shall exclude the number of shares of Common Stock which would
be issuable upon (i) conversion of the remaining, nonconverted Stated Value of
Preferred Stock beneficially owned by the Purchaser or any of its affiliates and
(ii) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
Purchaser or any of its affiliates. Except as set forth in the preceding
sentence, for purposes of this Section 4.13(b), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act. To the extent
that the limitation contained in this Section 4.13(b) applies, the determination
of whether the Preferred Stock is convertible (in relation to other securities
owned by the Purchaser together with any affiliates) and of which shares of
Preferred Stock is convertible shall be in the sole discretion of such
Purchaser, and the submission of a Notice of Conversion shall be deemed to be
such Purchaser’s determination of whether the shares of Preferred Stock may be
converted (in relation to other securities owned by such Purchaser) and which
shares of the Preferred Stock is convertible, in each case subject to such
aggregate percentage limitations. To ensure compliance with this restriction,
the Purchaser will be deemed to represent to the Company each time it delivers a
Notice of Conversion that such Notice of Conversion has not violated the
restrictions set forth in this paragraph and the Company shall have no
obligation to verify or confirm the accuracy of such determination. For purposes
of this Section 4.13(b), in determining the number of outstanding shares of
Common Stock, the Purchaser may rely on the number of outstanding shares of
Common Stock as reflected in the most recent of the following: (X) the Company’s
most recent Form 10-QSB or Form 10-KSB, as the case may be, (Y) a more recent
public announcement by the Company or (Z) any other notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of the Purchaser, the Company
shall within two Trading Days confirm orally and in writing to the Purchaser the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including the Preferred
Stock, by the Purchaser or its affiliates since the date as of which such number
of outstanding shares of Common Stock was reported. The provisions of this
Section 4.13(b) may not be waived.
 
(c)      Application to Other Documents.
 
(i)    Automatic Conversion. The Company and each Purchaser agree that, if and
to the extent Section 4.13(b) would restrict the right of the Company to issue
or the right of the Purchaser to receive any of the Common Stock otherwise
issuable upon the conversion in respect of a Automatic Conversion Notice (as
defined in the Certificate of Determination), then notwithstanding anything to
the contrary set forth in the Automatic Conversion Notice, the Automatic
Conversion Notice shall be deemed automatically amended to apply only to such
portion of the Preferred Stock as would permit conversion in full in compliance
with Section 4.13(b). The Purchaser will promptly (and, in any event, prior to
the Share Delivery Date (as defined in the Certificate of Determination)) notify
the Company in writing following receipt of an Automatic Conversion Notice if
Section 4.13(b) would restrict its right to receive the full number of otherwise
issuable shares of Common Stock following such Automatic Conversion Notice. 
 
24

--------------------------------------------------------------------------------


 
(ii)    Buy-In Cure. Each Purchaser agrees that to the extent the application of
Sections 4.13(a) and (b) prevent the Company from delivering shares of Common
Stock to Purchaser or a transferee of Purchaser, the penalty provisions of
Section 7(g) of the Certificate of Determination and Section 4.1(c) hereof shall
be unenforceable.
 
ARTICLE V
MISCELLANEOUS
 
5.1   Termination. This Agreement may be terminated by any Purchaser prior to
the Closing, by written notice to the other parties, if (a) the Closing has not
been consummated on or before May 19, 2006 or (b) at the election of any
Purchaser, with respect to such Purchaser, if there has been a material breach
of any representation, warranty, covenant or agreement on the part of the
Company contained in this Agreement, which breach has not been cured within ten
(10) business days notice to the Company of such breach; provided that no such
termination will affect the right of any party to sue for any breach by the
other party (or parties).
 
5.2   Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
issuance of any Securities other than income taxes of the Purchasers that may be
incurred in connection with the transactions contemplated hereby. In the event
that legal proceedings are commenced by any party to this Agreement against
another party to this Agreement in connection with this Agreement or the other
Transaction Documents, the party or parties which do not prevail in such
proceedings shall severally, but not jointly, pay their pro rata share of the
reasonable attorneys’ fees and other reasonable out-of-pocket costs and expenses
incurred by the prevailing party in such proceedings.
 
5.3   Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
25

--------------------------------------------------------------------------------


 
5.4   Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, (d) upon actual receipt by the
party to whom such notice is required to be given or (e) four (4) days after
being placed in the mail, if mailed. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.
 
5.5   Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed by the
Company and the Purchasers holding at least two-thirds of the shares of
Preferred Stock issued hereby. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
5.6   Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
5.7   Successors and Assigns
 
. This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of each Purchaser; provided, however, that the Company may assign its
rights and delegate its duties hereunder to any surviving, acquiring or
successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, or
other similar transaction, without the prior written consent of the Purchasers,
after notice duly given by the Company to the Purchasers. Any Purchaser may
assign any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Purchasers”.
 
5.8   No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 4.9.
 
26

--------------------------------------------------------------------------------


 
5.9   Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. The parties hereby waive all
rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
 
5.10   Survival. The representations, warranties, covenants and other agreements
contained herein shall survive the Closing and the delivery, exercise and/or
conversion of the Securities; provided that the survival period for the
representations and warranties shall be eighteen (18) months following the
Closing Date.
 
5.11   Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
5.12   Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
27

--------------------------------------------------------------------------------


 
5.13   Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
5.14   Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
5.15   Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Document. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. The Company has elected to provide
all Purchasers with the same terms and Transaction Documents for the convenience
of the Company and not because it was required or requested to do so by the
Purchasers.
 
 
[SIGNATURE PAGE FOLLOWS]
 

28

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


NUTRACEA
 
Address for Notice:
By:
/s/ Bradley Edson
 
1261 Hawks’ Flight Court
Name: Bradley Edson
Title: President
 
El Dorado Hills, CA 95762
Facsimile: (916) 933-7001
Attention: Chief Executive Officer
With a copy to (which shall not constitute notice):
 
Weintraub Genshlea Chediak law corporation
400 Capitol Mall
Sacramento, CA 95814
Facsimile: (916) 446-1611
Attn.: Christopher Chediak, Esq.
   



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASERS FOLLOWS]
 

29

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO NUTRACEA SECURITIES PURCHASE AGREEMENT]
[ENTITY INVESTOR]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Investing Entity: __________________________
Signature of Authorized Signatory of Investing Entity:
__________________________
Name of Authorized Signatory: _________________________
Title of Authorized Signatory: __________________________
Email Address of Authorized Signatory:________________________________
Tax ID number of Investing Entity:__________________________________


Physical Address for Notice of Investing Entity:

 


Facsimile Address for Notice of Investing Entity:
_____________________________     




Address for Delivery of Securities for Investing Entity (if not same as above):


 


Subscription Amount:
Shares of Preferred Stock:






[SIGNATURE PAGES CONTINUE]
 

30

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO NUTRACEA SECURITIES PURCHASE AGREEMENT]
[INDIVIDUAL INVESTOR]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Investing Individual: __________________________


Signature of Investing Individual: __________________________
Email Address of Investing Individual:________________________________
Tax ID number of Investing Individual:__________________________________


Physical Address for Notice to Investing Individual:


 


Facsimile Address for Notice to Investing Individual:
___________________________     




Address for Delivery of Securities for Investing Individual (if not same as
above):


 


Subscription Amount:
Shares of Preferred Stock:
Warrant Shares:




[SIGNATURE PAGES CONTINUE]



31

--------------------------------------------------------------------------------



EXHIBIT A


CERTIFICATE OF DETERMINATION
 

 
32

--------------------------------------------------------------------------------



EXHIBIT B


FORM OF REGISTRATION RIGHTS AGREEMENT
 

 
33

--------------------------------------------------------------------------------



EXHIBIT C


FORM OF WARRANT
 

 
34

--------------------------------------------------------------------------------



EXHIBIT D


FORM OF OPINION OF COUNSEL


 
 
35 

--------------------------------------------------------------------------------